312 F.2d 748
Donald J. NAIRN, Allis-Chalmers Manufacturing Company,Federal Pacific Electric Company, General ElectricCompany, I-T-E Circuit Breaker Companyand Westinghouse ElectricCorporation, Petitioners,v.Honorable Thomas J. CLARY, Chief Judge of the United StatesDistrict Court for the Eastern District of Pennsylvania andHonorable George H. Boldt, Judge of the United StatesDistrict Court for the Eastern District of Pennsylvania byspecial designation.
No. 14301.
United States Court of Appeals Third Circuit.
Submitted Jan. 17, 1963.Decided Jan. 23, 1963, Rehearing Denied March 1, 1963, AsAmended March 13,1963.

On Petition for Writs of Mandamus and Prohibition.
W. Bradley Ward and Edward W. Mullinix, Philadelphia, Pa., for petitioners.
Harold E. Kohn and Aaron M. Fine, Philadelphia, Pa., for respondents.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
Upon consideration of the petition for writs of mandamus and prohibition in the above entitled case, and of the memorandum in opposition thereto, and it appearing from the allegations in the petition that the petitioners lack standing to litigate the issues raised by the petition,


2
It is ORDERED that the prayer of the petitioners that this Court issue its writs of mandamus and prohibition to the respondents directing them, respectively, to vacate their orders of October 23, 1962 and January 7, 1963 be and it hereby is denied.

On Petition for Rehearing

3
Before BIGGS, Chief Judge, and KALODNER, STALEY, HASTIE and SMITH, Circuit Judges.


4
PER CURIAM.


5
Our original order denying this petition for writs of mandamus and prohibition stated that 'the petitioners lack standing to litigate the issues raised by the petition.'


6
Upon examination of the petition for rehearing and the memorandum in opposition thereto, it is apparent that this is not an appropriate case for the extraordinary relief sought.  It is manifest that the district court neither exceeded its jurisdiction nor abused its discretion in entering the order challenged by the petitioners.  Cf. Pennsylvania R.R. Co. v. Kirkpatrick, 203 F.2d 149 (C.A.3, 1953).


7
The petition for rehearing will be dnied.


8
BIGGS, Chief Judge, dissents.